Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered September 21, 1998, convicting him of attempted murder in the second degree and attempted assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly precluded him from attempting to establish that the complaining witnesses were fabricating their testimony because of a pre-existing hostility towards him. The defense counsel was permitted to cross-examine those witnesses about certain matters tending to show bias or hostility. The Supreme Court properly limited the cross-examination and the introduction of extrinsic evidence pertaining to events and matters that were too remote and speculative to establish the witnesses’s hostility (see People v Thomas, 46 NY2d 100 [1978]; People v DaCosta, 201 AD2d 402 [1994]; People v Ayers, 161 AD2d 770 [1990]).
During the trial, the defendant sought to have the People sanctioned for their failure to preserve certain photographs, which were discoverable (see CPL 240.20 [1] [d]). However, under the circumstances, the Supreme Court properly declined to impose a sanction (see People v Kelly, 62 NY2d 516, 520 [1984]; People v Hernandez, 207 AD2d 719 [1994]; People v Haupt, 128 AD2d 172 [1987], affd 71 NY2d 929 [1988]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for ap*415pellate review (see CPL 470.05 [2]), or without merit. Goldstein, J.P., Skelos, Fisher and Lunn, JJ., concur.